Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final rejection is in response to applicant’s amendment on 09/24/2021. Claims 1 and 11 are independent claims and claims 1-20 are pending.
Claims 1-7 and 11-17 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhlke et al (US Application: US 2009/0012833, published: Jan. 8, 2009, filed: Jul. 2, 2007).
Claims 8, 9, 10, 18, 19 and 20 remain rejected under 35 U.S.C. 103 as being unpatentable over Kuhlke et al (US Application: US 2009/0012833, published: Jan. 8, 2009, filed: Jul. 2, 2007) in view of Bruno et al (US Application: US 2016/0071022, published: Mar. 10, 2016, filed: Sep. 4, 2014).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-14 and 16-20 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

With regards to claim 1, the claim recites “… store a pre-trained query response model”, .. “ generate response information corresponding to query information … “, “provide the query response model with query information … generate second response information 

The limitations of “… store a pre-trained query response model”, .. “ generate response information corresponding to query information …”, “provide the query response model with query information … generate second response information based on the at least one piece of first response information …using the query response model, and cause the display to display at least one first respondent capable of providing the at least one piece of information and profile information …” is a process  under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting ‘memory’, display and ‘processor’, nothing in the claim precludes the step from practically performed in the mind. For example, the context of the limitations encompasses a user asking/communicating with another person to receive an answer by asking the other person for information based upon certain facts and the other person referencing feedback content to provide one or more subsequent answers/responses. If claim limitations, under broadest reasonable interpretation, covers performance of the limitation in the mind, but for recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract idea. Accordingly, the claim recites and abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of memory, display and processor. The 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor, display and memory amount to no more than applying the exception using generic computer components. Applying the exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

With regards to claim 2, it includes limitations that are directed to an ordering of how information is either received or exchanged , and since these concepts are recited at a high level of generality and encompass the mental process of communicating with other entities/people in a desired order, then it does not resolve the statutory deficiencies explained in claim 1, and is rejected under similar rationale.

With regards to claim 3, it includes limitations that are directed to communicating with a response model that is trained to provide information based upon a plurality of pieces of information. These concepts are recited at a high level of generality in the claim and encompass the mental process of communicating with another individual that has 

With regards to claim 4, it includes limitations that are directed to further requiring the type of information that is processed by the query response model. These concepts are recited at a high level of generality in the claim and encompass the mental process of an individual that can understand certain types of information. Thus, it does not resolve the statutory deficiencies explained in claim 1, and is rejected under similar rationale.

With regards to claim 6, it includes limitations that are directed to recommended/suggesting a respondent based on types of information. This concept is recited at a high level of generality and encompasses the mental process of an individual acting as consultant that can direct/suggest another person based upon characteristics of an enquiring individual. Thus, it does not resolve the statutory deficiencies explained in claim 1, and is rejected under similar rationale.

With regards to claim 7, it includes limitations that are directed to ordering respondents based on criteria. This concept of applying an order based upon criteria is recited at a high level of generality and encompasses the mental process of a person ordering respondents based upon criteria and suggesting/providing a list of individuals in the determined order. Thus, it does not resolve the statutory deficiencies explained in claim 1, and is rejected under similar rationale.

With regards to claim 8, it includes limitations about respondents having a conversation with one another. This concept of having a conversation between people is recited at a high level of generality and encompasses the mental process of a person holding a conversation with other people. Thus, it does not resolve the statutory deficiencies explained in claim 1, and is rejected under similar rationale.

With regards to claim 9, it includes limitations about obtaining information from a respondent when the respondent agrees with one or more respondents. This concept of obtaining information from a respondent that agrees with other respondents is recited at a high level of generality and encompasses a person polling one or more individuals for responses, where one of the individuals has the same polled answer as another one of the individuals. Thus, it does not resolve the statutory deficiencies explained in claim 1, and is rejected under similar rationale.

With regards to claim 10, it includes limitations that obtains information from a last respondent. This concept of obtaining information from a last person from a group of people/respondents, is recited at a high level of generality and encompasses a user asking other respondents for information one by one until the user gets to the last respondent. Thus, it does not resolve the statutory deficiencies explained in claim 1, and is rejected under similar rationale.

With regards to claim 11, it is rejected under similar rationale as claim 1.

With regards to claim 12, it is rejected under similar rationale as claim 2.

With regards to claim 13, it is rejected under similar rationale as claim 3.

With regards to claim 14, it is rejected under similar rationale as claim 4.


With regards to claim 16, it is rejected under similar rationale as claim 6.

With regards to claim 17, it is rejected under similar rationale as claim 7.

With regards to claim 18, it is rejected under similar rationale as claim 8.

With regards to claim 19, it is rejected under similar rationale as claim 9.

With regards to claim 20, it is rejected under similar rationale as claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 11-17 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhlke et al (US Application: US 2009/0012833, published: Jan. 8, 2009, filed: Jul. 2, 2007).

1. Kuhlke et al teaches an electronic device, comprising: 

a memory configured to store a pre-trained query response model (paragraphs 0014-0016 and 0018: a query response model includes an expertise system that is trained with profiles for experts to identify experts to respond to a query); 
a display (Fig. 2, paragraph 0026: at least one expert is presented to the user so the user can view the presented content); and 

a processor configured to:  generate response information corresponding to query information of an enquirer … provide the query response model with the query information, profile information of the enquirer, and at least one piece of first response information responding to the query information (paragraph 0026: first response is generated as an expert within a ranked listed of experts for the user to choose. The ranked list is based upon the subject area as the query information (paragraph 0023), the profile/preferences of the enquiring user (paragraph 0026)),  wherein the profile information of the enquirer consists of at least one of identification information, sex information, age information, occupation information, interest field information, or residential area information (abstract, paragraphs 0012, 0025, 0026, claim 1: the enquirer (‘initiator’ as explained in Kuhlke et al) has a profile, which is used as part of , generate second response information based on the at least one piece of first response information, using the query response model, and cause the display to display at least one first respondent capable of providing the at least one piece of first response information and profile information of the at least one first respondent ( Kuhlke et al teaches in paragraphs 0023, 0026 and 0028 that the ranked list is outputted/displayed after the user provides a query, which includes identity of at least one expert (‘respondent’) that is capable of providing the response in the list) and also the expert’s corresponding ‘contact information’ (considered as the claimed ‘profile information’) is the second response information that is presented to the user).

2. The electronic device according to claim 1, Kuhlke et al wherein the at least one piece of first response information is response information that is outputted after providing the query response model with the query information, the profile information of the enquirer, and profile information of a first respondent who provides the first response information, before the second response information is generated (as explained above, Kuhlke et al in paragraphs 0023, 0026 and 0028: teaches the ranked list is outputted after the user provides a query and before the user receives the contact information of an expert selected from the ranked list).

wherein the query response model is a learning model which is pre-trained, in a training step, to receive input of query information of at least one enquirer (paragraph 0023: subject area is part of the query information), profile information of each of the at least one enquirer (paragraph 0025: past query information made to particular experts by the enquirer is information used for the model as profile information to make the rankings), one or more pieces of third response information corresponding to each piece of the query information (paragraph 0026 and 0028: a second expert in the ranked list can be selected and a response to agree or not agree to help sent to the user as third response information), profile information of a third respondent who provides the third response information (each expert is associated with a profile data (that includes an expert rating) as explained in paragraph 0021), and profile information of a fourth respondent (paragraph 0021 and 0026: the list can include an additional third expert that can be a ‘fourth’ respondent), to thereby generate fourth response information which is response information of the fourth respondent  and which is based on the third response information (paragraphs 0028 and 0029: a chat response can be provided to the enquirer from the third expert when the third response information indicates the second expert did not want to connect/help the user).

4. The electronic device according to claim 3, Kuhlke et al wherein in the training step, the profile information of the enquirers and the respondents comprises at least one of identification information, sex information, age information, occupation information, interest field information, or residential area information (paragraphs 0021 and 0025: 

5. The electronic device according to claim 4, Kuhlke et al further comprising:  an information receiver, wherein the processor is further configured to:   receive, through the information receiver, a selection command for selecting at least one from among the at least one first respondent (paragraphs 0023, 0026 and 0028: the user/individual will make a selection from the list of respondents).

6. The electronic device according to claim 4, Kuhlke et al wherein the processor is further configured to recommend a first respondent capable of providing the first response information and profile information of the first respondent based on  the profile information of the enquirer (paragraph 0025 and 0026: past query information made to particular experts by the enquirer is information used for the model as profile information to make the rankings and display one or more respondents capable of providing a response).

7. The electronic device according to claim 6, Kuhlke et al wherein the processor is further configured to, when a plurality of first respondents are present, determine an order of response of the plurality of first respondents based on  the query information (paragraph 0026: a plurality of respondents/experts are present and the experts are ranked in a list on the basis of the user query).

11. Kuhlke et al teaches a method for operating an electronic device, comprising: providing a pre-trained query response model with query information of an enquirer, profile information of the enquirer, and at least one piece of first response information responding to the query information, wherein the profile information of the enquirer consists of at least one of identification information, sex information, age information, occupation information, interest field information, or residential information; and based on  the at least one piece of first response information, generating second response information that responds to the query information; and displaying the generated second response information, as similarly explained in the rejection for claim 1, and is rejected under similar rationale.

12. The method according to claim 11, Kuhlke et al teaches further comprising, before the providing, generating the first response information by providing the query response model with the query information, the profile information of the enquirer, and profile information of at least one first respondent who provides the first response information, as similarly explained in the rejection of claim 2, and is rejected under similar rationale.

13. The method according to claim 11, Kuhlke et al teaches wherein the query response model is a learning model which is pre-trained, in a training step, to receive input of query information of at least one enquirer, profile information of each of the at least one enquirer, one or more pieces of third response information corresponding to each piece of the query information, profile information of a third respondent who provides the third 

14. The method according to claim 13, Kuhlke et al teaches wherein in the training step and an application step, the profile information of the enquirer and the respondents comprises at least one of identification information, sex information, age information, occupation information, interest field information, or residential area information, as similarly explained in the rejection of claim 4, and is rejected under similar rationale.

15. The method according to claim 14, Kuhlke et al teaches further comprising: receiving a selection command for selecting at least one from among the at least one first respondent, as similarly explained in the rejection of claim 5, and is rejected under similar rationale.

16. The method according to claim 14, Kuhlke et al teaches further comprising recommending a first respondent capable of providing the first response information and profile information of the first respondent based on  the profile information of the enquirer, as similarly explained in the rejection of claim 6, and is rejected under similar rationale.

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 9, 10, 18, 19 and 20 remain rejected under 35 U.S.C. 103 as being unpatentable over Kuhlke et al (US Application: US 2009/0012833, published: Jan. 8, 2009, filed: Jul. 2, 2007) in view of Bruno et al (US Application: US 2016/0071022, published: Mar. 10, 2016, filed: Sep. 4, 2014).


8. The electronic device according to claim 7, Kuhlke et al teaches wherein the processor is further configured to cause the plurality of first respondents … the query information of enquirer, as similarly explained in the rejection of claim 7, and is rejected under similar rationale.

 to have a conversation with one another based on  the query information of the enquirer.

Yet Bruno et al teaches the plurality of first respondents to have a conversation with one another based on  the query information of the enquirer (paragraph 0080: respondents to a user’s query/post can be discussed between each other with replies, such as another responder (such as a ‘second responder’) replying to agree with another responder’s (such as a ‘first responder’) answer).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Kuhlke et al’s ability to implement a plurality of respondents in view of the query information of the inquirer, such that the respondents can have a conversation/make-opinions with one another with respect to the query, as taught by Bruno et al. The combination would have allow Kuhlke et al to have made it less overwhelming for users to obtain relevant answers to their searches (Bruno et al, paragraph 0002).

9. The electronic device according to claim 8, the combination of Kuhlke et al and Bruno et al teaches wherein the processor is further configured to determine second response information of a second respondent such that the second respondent agrees with at least one of the plurality of first respondents, as similarly explained in the rejection of claim 8, and is rejected under similar rationale.



18. The method according to claim 17, the combination of Kuhlke et al and Bruno et al teaches further comprising causing the plurality of first respondents to have a conversation with one another based on  the query information of the enquirer, as similarly explained in the rejection for claim 8, and is rejected under similar rationale.

19. The method according to claim 18, the combination of Kuhlke et al and Bruno et al teaches further comprising determining second response information of a second respondent such that the second respondent agrees with at least one of the plurality of first respondents, as explained in the rejection of claim 8, and is rejected under similar rationale.

20. The method according to claim 18, Kuhlke et al teaches further comprising determining second response information of a second respondent based on response information of a  last respondent of the plurality of first respondents, as similarly explained in the rejection of claim 10, and is rejected under similar rationale.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
With regards to the 35 USC 101 rejections, the applicant incorporated a subset of claims 5 and 15. However the examiner respectfully notes that it is the total combination of elements present in originally filed claim 5 and 15 respectively that address statutory concerns/issues, and the incorporation of just the displaying of retrieved response information and profile data is not sufficient to overcome the 35 USC 101 rejections applied to their corresponding independent claims. 
With regards to claim 1, the applicant argues Kuhlke does not disclose, teach or suggest … profile information of the enquirer … and instead Kuhlke discloses …. ‘considering a search history and location of the enquirer … rather than providing the query response model with … profile information of the enquirer … (Kuhlke, Abstract and paragraph 0025). However, this argument is not persuasive since as pointed out by the applicant, Kuhlke does teach profile information of the enquirer (Abstract: “…. identifying the individual if it is determined that there is the at least one individual who has the expertise in the subject area by comparing a profile associated with an initiator of the request with a profile associated with the individual”). Here the ‘initiator’ is the enquirer (person performing/initiating a request) and profile information is explicitly referenced). 
The applicant argues that ‘search history and building location is not the same as profile information of the enquirer, where the profile information of the enquirer consists at least one of identification information … or residential area information”. This is in the same building as the user’).
The applicant argues that claim 11 is allowable for reasons similarly explained by the applicant for claim 1. However this argument is not persuasive since claim 1 has been shown/explained to be rejected above.
With regards to claims 8, 9, 10, 18, 19 and 20, the applicant argues that Bruno does not disclose, teach or suggest “… generating second response information … “. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). More specifically, the applicant is arguing that Bruno does not teach generating second response information, however Bruno was not applied to solely teach generating second response information (as Bruno was applied to specifically teach “the plurality of first respondents to have a conversation with one another on the basis of the query information of the enquirer”). Rather Kuhlke is combined with Bruno to teach the limitations of concern. 
The applicant argues that the remaining claims that depend upon claims 1 and 11 are allowable. However this is not persuasive since claims 1 and 11 have been .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178